IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 02-10577
                         Summary Calendar



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

FRANCISCO JAVIER GARCIA-DAVILA,

          Defendant-Appellant.



          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:00-CR-27-1-C

                            October 8, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Francisco Javier Garcia-Davila, federal prisoner # 34312-077,

appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2)

motion for reduction of his sentence for illegal reentry into the

United States after deportation.    He argues that Amendment 632 to

the U.S. Sentencing Guidelines should be applied retroactively to

reduce his offense level under U.S.S.G. § 2L1.2.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     For   an    amendment   to   the   Sentencing   Guidelines   to   be

retroactive pursuant to § 3582(c)(2), it must be listed in U.S.S.G.

§ 1B1.10(c).1    Assuming arguendo that Amendment 632 subsequently

lowered Appellant’s sentencing range, it is not listed in U.S.S.G.

§ 1B1.10(c) and therefore is nonretroactive.

     AFFIRMED.




     1
       U.S. Sentencing Guidelines Manual § 1B1.10 cmt. n. 1 (2001)
(“Eligibility for consideration under 18 U.S.C. § 3582(c)(2) is
triggered only by an amendment listed in subsection (c) that lowers
the applicable guideline range.”); United States v. Drath, 89 F.3d
216, 218 (5th Cir. 1996).

                                    2